                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GEN3 MARKETING LEP                              :          CIVIL ACTION
                                                 :
    v.                                           :          No. 19-3498
                                                 :
 ELLA PARADIS, INC.                              :

                                            ORDER

         AND NOW, this 15th day of January, 2020, upon consideration of Plaintiff Gen3

Marketing LLP’s Motion to Dismiss Plaintiff Ella Paradis Inc.’s Counterclaims, Ella Paradis’s

opposition, Gen3’s reply, and the parties’ presentations at the December 19, 2019 hearing on the

Motion, and for the reasons stated in the accompanying Memorandum, it is ORDERED the Motion

(Document 13) is GRANTED in part. Ella Paradis’s counterclaim for fraudulent inducement is

dismissed without prejudice and with leave to amend. The Motion is otherwise denied. Ella Paradis

shall have until January 29, 2020, to file amended counterclaims.



                                                           BY THE COURT:



                                                           /s/ Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
